Paddock, J.
It appears that Jacob F. Dodge held the note in question, and that he parted with it to Keith, the present plaintiff ; and the points in issue were, whether Taylor ever signed the note, and if he did, whether O. Eaton ever subscribed 1ns name to it as a witness. It was contended, however, by the defendant that there was no consideration given for the note. It appears that in the court below the defendant was permitted to give in evidence to the jury copies of the answer of Keith and Dodge to a bill in chancery filed against them by Taylor, and now pending; and in connection with this evidence, and for the purpose of showing that Dodge w'rote the name of O. Eaton as a witness to the note, and also to falsify the answer of Dodge to the said bill in chancery, the defendant offered a note in evidence other than the one nowin controversy, dated the 15th day of Nov. IS 15, for $50, payable *156gaid Dodge, and signed by Taylor, and that the body of the? note last mentioned was in the hand writing of Dodge. This ev-idenee was excluded ; and the court are too well satisfied with the decision to look after the reasons which induced it. The defendantthen offered evidence tending to prove that Dodge had forged a note against one Moses Peck, with the name of O. Eaton as a witness, for about the same sum and date with the one in suit; this testimony we think was very properly excluded. The Court are also of opinion that if the body of the note injquestrori was in the hand writing of Dodge, it would not tend to determine the issues which were joined, but Was altogether irrelevant thereto. It was perfectly immaterial who wrote the body of the note. There were but two questions for the jury to determine; the one was whether Taylor signed the note, and the other whether O. Eaton witnessed it. As to the instructions given the jury by the county court, we are satisfied with them, and the judgement must be affirmed*
Upham, terplaintiff.
Baylies, for defendant.
Judgement affirmed.